  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHUNARIS D. GRANT,           )
                             )
     Petitioner,             )
                             )       CIVIL ACTION NO.
     v.                      )         2:17cv43-MHT
                             )             (WO)
UNITED STATES OF AMERICA,    )
                             )
     Respondent.             )

                         OPINION

    Pursuant to 28 U.S.C. § 2255, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.       This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the habeas

petition be dismissed as moot.     There are no objections

to the recommendation.      After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 21st day of May, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
